Citation Nr: 0301780	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-00 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to September 29, 1997, 
for a grant of service connection for degenerative disc 
disease of the lumbar spine with bilateral leg radiculopathy.

(The issue of entitlement to an initial rating in excess of 
60 percent for degenerative disc disease of the lumbar spine 
with bilateral leg radiculopathy will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney





ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The Board is undertaking additional development on the issue 
of the veteran's entitlement to a rating in excess of 60 
percent for his low back disability pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903, codified at 38 C.F.R. § 20.903.  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  On April 9, 1982, the RO denied the veteran's claim of 
entitlement to service connection for a back disability.

2.  VA was not in receipt or possession of any evidence 
between April 9,1982 and September 29, 1997 that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on a low back disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 29, 
1997, for the award of service connection for degenerative 
disc disease of the lumbar spine with bilateral leg 
radiculopathy have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to effective date 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

The veteran was denied service connection for a low back 
disability in a rating decision dated April 9, 1982.  Service 
connection for the veteran's low back disability was later 
established by a rating decision dated in May 2001, effective 
from September 29, 1997, the date the RO received the request 
to reopen the claim for service connection for a low back 
disability.  The veteran contends that the effective date of 
a grant of service connection for his low back disability 
should be 1987.

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r) (2002); see also 38 U.S.C.A. §§ 5110(a) (West 1991).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

It is undisputed that on September 29, 1997, the RO received 
the veteran's request (VA Form 21-526, Veteran's Application 
for Compensation or Pension) to reopen his claim for 
entitlement to service connection for a low back disability 
(characterized at that time by the veteran as nerve damage of 
the arms and legs).  The question then remains as to whether 
VA was in receipt or possession of any evidence between April 
9, 1982, the date of the prior rating decision denial, and 
September 29, 1997, the date of the reopened claim, that can 
reasonably be construed as a formal or informal claim of 
entitlement to VA benefits based on a low back disability.

The Board concludes that VA was not in receipt of such 
evidence.  The Board notes that the only materials in the 
claims file submitted to VA after the April 1982 rating 
decision and prior to the September 1997 application to 
reopen the claim pertain to administrative matters unrelated 
to any compensation claim.  (The veteran apparently sought 
unspecified treatment at a VA facility in 1987, and his 
eligibility for that treatment was investigated.)  The Board 
has also carefully reviewed the medical evidence of record 
and concludes the neither the medical evidence nor any other 
documents dated between April 1982 and September 1997 can be 
viewed as a request (informal) to reopen his claim for 
entitlement to service connection for a low back disability 
pursuant to 38 C.F.R. § 3.157.  (The date of an outpatient or 
hospital examination or the date of hospital admission to a 
VA hospital will be accepted as the date of receipt of a 
claim when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.)  As such, the earliest request to 
reopen the veteran's claim is the September 29, 1997 
application, which is the date from which service connection 
was made effective in this case.  Since this award is 
entirely consistent with the controlling statute and 
regulations set out above, there is no basis for establishing 
an effective date for service connection any earlier than has 
been set by the RO.  Accordingly, the veteran's appeal in 
this regard must be denied.  


ORDER

Entitlement to an effective date prior to September 29, 1997, 
for a grant of service connection for degenerative disc 
disease of the lumbar spine with bilateral leg radiculopathy 
is denied.




		
	MICHAEL E. KILCOYNE	
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

